Citation Nr: 1040607	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  04-19 346	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease, to 
include hypertension, and to include as secondary to service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a September 2004 rating action that denied service 
connection for cardiac arrhythmia.  

In September 2005, the Veteran testified at a Board hearing 
before a Veterans Law Judge (VLJ) at the RO.

By decisions of February 2006 and November 2007, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.      

This appeal also arises from a May 2009 RO determination that 
denied service connection for cardiovascular disease, to include 
as secondary to service-connected PTSD.

By decisions of September 2009 and May 2010, the Board remanded 
this case to the RO for further development of the evidence and 
for due process development.

In September 2010, the Veteran testified at a Board hearing 
before the undersigned at the RO.  A copy of the transcript has 
been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.




REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.

The Veteran contends that he suffers from cardiovascular disease 
that is due to service or his service-connected PTSD.

On remand, the RO should obtain copies of all records of 
cardiovascular treatment and evaluation of the Veteran at the St. 
Louis, Missouri VA Medical Center (VAMC) (Jefferson Barracks) 
from January 2010 up to the present time.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1) (2010).  

Appellate review of the evidence of record discloses that, on 
April 2009 VA examination, the physician stated that the Veteran 
had no history of hypertension.  In November 2009, another VA 
physician opined that the Veteran had no diagnosable cardiac 
condition.  

Subsequent to those medical reports, additional VA outpatient 
examination reports were received showing assessments of 
controlled hypertension in April 2009, controlled/overcontrolled 
hypertension in June 2009, controlled hypertension in September 
2009, and controlled/overcontrolled hypertension in April 2010.

In view of the medical evidence showing the possible existence of 
a chronic cardiovascular disease, and hypertension subsequent to 
the last VA examination in April 2009, the Board finds that due 
process of law requires that this case be remanded to the RO to 
afford the Veteran a VA cardiovascular examination by a physician 
to determine the relationship, if any, between any current 
chronic cardiovascular disease, including hypertension, and his 
military service and his service-connected PTSD.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain from the St. 
Louis, Missouri VAMC (Jefferson Barracks) 
copies of all records of cardiovascular 
treatment and evaluation of the Veteran 
from January 2010 up to the present time.  
In requesting these records, the RO should 
follow the current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder. 
		
	If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.  After the abovementioned records have 
been received, the RO should afford the 
Veteran a VA cardiovascular examination by 
a physician to determine whether he 
currently suffers from any chronic 
cardiovascular disease, including 
hypertension, and if so, its relationship, 
if any, to his military service and 
service-connected PTSD.  The claims folder 
must be made available to the doctor 
designated to examine the Veteran, and the 
examination report should include 
discussion of his documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.    

The physician should render an opinion for 
the record as to whether the Veteran 
currently has any chronic cardiovascular 
disease, including hypertension.  If so, 
the doctor should render an opinion for the 
record as to whether it is at least as 
likely as not (i.e., there is at least a 
50% probability), or not at least as 
likely as not (i.e., there is less than a 
50% probability) that any such 
cardiovascular disease, including 
hypertension (a) had its onset in, or is 
otherwise related to, the Veteran's 
military service; or (b) was caused or has 
been aggravated by the Veteran's service-
connected PTSD.  If aggravation of any non-
service-connected cardiovascular disease, 
including hypertension, by the service-
connected PTSD is found, the examiner 
should attempt to quantify the degree of 
additional cardiovascular disability 
resulting from the aggravation.     

In rendering his opinions, the physician 
should provide a detailed discussion of the 
Veteran's documented medical history and 
assertions, as appropriate, and set forth 
the complete rationale for the 
conclusions and opinions reached in a 
printed (typewritten) report.

3.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of any notice of the date and time of the 
examination sent to him by the VA medical 
facility at which it was to have been 
conducted, and apply the provisions of 
38 C.F.R. § 3.655, as appropriate.

4.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  
   
5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.             
 
6.  If the benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The Veteran is hereby advised that failure to report for the 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  Id.  If 
the Veteran does not report for the scheduled examination, the RO 
must obtain and associate with the claims folder a copy of any 
notice of the date and time of the examination sent to him by the 
VA medical facility at which it was to have been conducted.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

